                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Denna Lee Ramey,                       )
                                       )              Civil Action No.: 0:17-cv-00907-JMC
                       Plaintiff,      )
                                       )                              ORDER
             v.                        )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration, 1             )
                                       )
                       Defendant.      )
____________________________________)


       This matter is before the court upon motion of Plaintiff, through her attorneys, Carole M.

Dennison and Hannah R. Metcalf, for an award of attorneys’ fees under 42 U.S.C. § 406(b) (ECF

No. 23). Plaintiff’s Motion seeks reimbursement for Counsel’s representation in the captioned

matter in the amount of eleven thousand three hundred and four dollars and seventy-five cents

($11,304.75), not to exceed 25% of the total of the past-due benefits awarded to Plaintiff. The

Commissioner’s Response to Plaintiff’s Motion (ECF No. 24) notifies the court that the

Commissioner does not oppose Plaintiff’s request for fees in the amount stated herein. After

reviewing Plaintiff’s Motion and the Commissioner’s Response, the court finds that the stipulated




1
 On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security Administration.
See Jim Borland, Social Security Welcomes its New Commissioner, Soc. Sec. Admin.: Blog (June
17, 2019), https://blog.ssa.gov/social-security-welcomes-its-new-commissioner/. Thus, Andrew
M. Saul is automatically substituted as a party in the instant matter. See Fed. R. Civ. P. 25(d) (“The
officer’s successor is automatically substituted as a party. Later proceedings should be in the
substituted party’s name, but and misnomer not affecting the parties’ substantial rights must be
disregarded.”) The court directs the Clerk of Court for the United States District Court for the
District of South Carolina to substitute Andrew M. Saul as the Commissioner of Social Security
Administration for all pending social security cases.
                                                  1
request for fees is reasonable and that Plaintiff is entitled to an award of attorneys’ fees under 42

U.S.C. § 406(b).

        In accordance with Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), when fees are

awarded under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, and 42 U.S.C. §

406(b), a claimant’s attorney must refund the smaller amount to the claimant. Plaintiff received

four thousand and forty-one dollars and forty-four cents ($4,041.44) in fees under the EAJA on

January 25, 2018. (ECF No. 23-1 at 1.) Therefore, as Plaintiff’s counsel has agreed to do, the court

directs that Plaintiff’s counsel remit four thousand and forty-one dollars and forty-four cents

($4,041.44) to Plaintiff. (Id. at 6.)

        After a thorough review of Plaintiff’s Motion (ECF No. 23) and the Commissioner’s

Response (ECF No. 24), the court GRANTS Plaintiff’s Motion for Attorneys’ Fees (ECF No. 23)

and awards eleven thousand three hundred and four dollars and seventy-five cents ($11,304.75) in

attorneys’ fees.

        IT IS SO ORDERED.




                                                                United States District Judge
August 1, 2019
Columbia, South Carolina




                                                 2
